EXHIBIT 10.42

GREATER ATLANTA COMMERCIAL BOARD OF REALTORS
COMMERCIAL LEASE AGREEMENT
MAY, 1994

THIS AGREEMENT is made this 26th day of March, 2001, by and among William J.
Wesley Properties (hereinafter called “Landlord”), and Wink Davis Equipment
Company (hereinafter called “Tenant”), and Wilson, Hull & Neal Real Estate
(hereinafter called “Broker”) and Carter and Associates (hereinafter called
“Co-Broker”);

WITNESSETH:


PREMISES

1.             Landlord, for and in consideration of the rents, covenants,
agreements, and stipulations hereinafter mentioned, provided for and contained
herein to be paid, kept and performed by Tenant, leases and rents unto Tenant,
and Tenant hereby leases and takes upon the terms and conditions which
hereinafter appear, the following described property (hereinafter called the
“Premises”, to wit:


12,085 SQUARE FEET OF WAREHOUSE SPACE AS SHOWN ON EXHIBIT A ATTACHED HERETO AND
MADE A PART OF THIS AGREEMENT.

and being known as 4938 South Atlanta Road, Suites 800 and 900, Smyrna, GA 
30080.  No easement for light or air is included in the Premises.

TERM

2.             The Tenant shall have and hold the Premises for a term of
sixty-one months beginning on the 1st day of May, 2001, and ending on the 31st
day of May 2006, at midnight, unless sooner terminated as hereinafter provided.

RENTAL

3.             Tenant agrees to pay to () Landlord or (x) Broker at the address
of () Landlord or (x) Broker as stated in this Lease, without demand, deduction
or set off, an annual rental of $See Special Stipulation #1 payable in equal
monthly installments of $ See Special Stipulation #1 in advance on the first day
of each calendar month during the term hereof.  Upon execution of this Lease,
Tenant shall pay to Landlord the first full month’s rent due hereunder.  Rental
for any period during the term hereof which is for less than one month shall be
a prorated portion of the monthly rental due.

LATE CHARGES

4.             If () Landlord or (x) Broker fails to receive all or any portion
of a rent payment within five days after it becomes due, Tenant shall pay
Landlord, as additional rental, a late charge equal to five percent (5%) of the
overdue amount.  The parties agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of such late
payment.

SECURITY DEPOSIT

5.             Tenant shall deposit with Landlord upon execution of this Lease
$5,550.23 as a security deposit which shall be held by Landlord, without
liability to Tenant for any interest thereon, as security for the full and
faithful performance by Tenant of each and every term, covenant and condition of
this Lease of Tenant.  If any of the rents or other charges or sums payable by
Tenant to Landlord shall be overdue and unpaid or should Landlord make payments
on behalf of Tenant, or should Tenant fail to perform any of the terms of the
Lease, then Landlord may, at its option, appropriate and apply the security
deposit, or so much thereof as may be necessary to compensate Landlord toward
the payment of the rents, charges or other sums due from Tenant, or towards any
loss, damage or expense sustained by Landlord resulting from such default on the
part of Tenant; and in such event Tenant shall upon demand restore the security
deposit to the original sum deposited.  In the event Tenant furnishes Landlord
with proof that all utility bills have been paid through the date of Lease
termination, and performs all of Tenant’s other obligations under this Lease,
the security deposit shall be returned in full to Tenant within thirty (30) days
after the date of the expiration or sooner termination of the term of this Lease
and the surrender of the Premises by Tenant in compliance with the provisions of
this Lease.

1

--------------------------------------------------------------------------------

UTILITY BILLS

6.             Tenant shall pay all utility bills, including, but not limited to
gas, electrify, fuel, light, and heat bills for the Premises, and Tenant shall
pay all charges for garbage collection or other sanitary services.

COMMON AREA COSTS; RULES AND REGULATIONS

7.             If the Premises are part of a larger building or group of
buildings, Tenant shall pay as additional rental monthly, in advance, its pro
rata share of common area maintenance costs as hereinafter more particularly set
forth in the Special Stipulations.

USE OF PREMISES

8.             Premises shall be used for office/warehouse purposes only and no
other.  The Premises shall not be used for any illegal purposes, nor in any
manner to create any nuisance or trespass, nor in any manner to vitiate the
insurance or increase the rate of insurance on the Premises.

ABANDONMENT OF THE PREMISES

9.             Tenant agrees not to abandon or vacate the Premises during the
term of this Lease and agrees to use the Premises for the purposes herein leased
until the expiration hereof.

TAX AND INSURANCE ESCALATION

10.           Tenant shall pay upon demand as additional rental during the term
of this Lease, and any extension or renewal thereof, the amount by which all
taxes (including but not limited to, ad valorem taxes, special assessments and
any other governmental charges) on the Premises for each tax year exceed all
taxes on the Premises for the tax year 2001.  In the event the Premises are less
than the entire property assessed for such taxes for any such tax year, then the
tax for any such year applicable to the Premises shall be determine by proration
on the basis that the rentable floor area of the Premises bears to the rentable
floor area of the entire property assessed.  If the final year of the Lease term
fails to coincide with the tax year, then any excess for the tax year during
which the term ends shall be reduced by the pro rata part of such tax year
beyond the Lease term.  If such taxes for the year in which the Lease terminates
are not ascertainable before payment of the last month’s rental, then the amount
of such taxes assessed against the property for the previous tax year shall be
used as a basis for terminating the pro rata share, if any, to be paid by Tenant
for that portion of the last Lease year.  Tenant shall further pay, upon demand,
its pro rata share of the excess costs of fire and extended coverage insurance
including any and all public liability insurance on the building over the cost
for the first year of the Lease term for each subsequent year during the term of
this Lease.  Tenant’s pro rata portion of increased taxes or share of excess
cost of fire and extended coverage and liability insurance, as provided herein,
shall be payable within fifteen (15) days after receipt of notice from Landlord
or Agent as to the amount due.

INDEMNITY; INSURANCE

11.  Tenant agrees to and hereby does indemnify and save Landlord harmless
against all claims for damages to persons or property by reason of Tenant’s use
or occupancy of the Premises, and all expenses incurred by Landlord because
thereof, including attorney’s fees and court costs.  Supplementing the foregoing
and in addition thereto, Tenant shall during the term of this Lease and any
extension or renewal thereof, and at Tenant’s expense, maintain in full force
and effect comprehensive general liability insurance with limits of $500,000.00
per person and $1,000,000.00 per incident, and property damage limits of
$100,000.00, which insurance shall contain a special endorsement recognizing and
insuring any liability accruing the Tenant under the first sentence of this
Paragraph 11, and naming Landlord as additional insured.   Tenant shall provide
evidence of such insurance to Landlord prior to the commencement of the term of
this Lease.  Landlord and Tenant each hereby release and relieve the other, and
waive its right of recovery, for loss or damage arising out of or incident to
the perils insured against which perils occur in, on or about the Premises,
whether due to the negligence of Landlord or Tenant or their Brokers, employees,
contractors and/or invitees, to the extent that such loss or damage is within
the policy limits of said comprehensive general liability insurance. Landlord
and Tenant shall, upon obtaining the policies of insurance required, give notice
to the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease.

2

--------------------------------------------------------------------------------

REPAIRS BY LANDLORD

12.           Landlord agrees to keep in good repair the roof, foundations and
exterior walls of the Premises (exclusive of all glass and exclusive of all
exterior doors) and underground utility and sewer pipes outside the exterior
walls of the building, except repairs rendered necessary by the negligence or
intentional wrongful acts of Tenant, its Brokers, employees or invitees.  If the
Premises are part of a larger building or group of buildings, then to the extent
that the grounds are common areas, Landlord shall maintain the grounds
surrounding the building, including paving, the mowing of grass, care of shrubs
and general landscaping.  Tenant shall promptly report in writing to Landlord
any defective condition known to it which Landlord is required to repair and
failure so to report such conditions shall make Tenant responsible to Landlord
for any liability incurred by Landlord by reason of such conditions.

REPAIRS BY TENANT

13.           Tenant accepts the Premises in their present condition and as
suited for the uses intended by Tenant.  Tenant shall, throughout the initial
terms of this Lease, and any extension or renewal thereof, at its expense,
maintain in good order and repair the Premises, including the building, heating
and air conditioning equipment (including but not limited to replacement of
parts, compressors, air handling units and heating units) and other improvements
located thereon, except those repairs expressly required to be made by Landlord
hereunder.  Unless the grounds are common areas of a building(s) larger than the
Premises, Tenant further agrees to care for the grounds around the building,
including paving, the mowing of grass, care of shrubs and general landscaping. 
Tenant agrees to return the Premises to Landlord at the expiration, or prior to
termination of this Lease, in as good condition and repair as when first
received, natural wear and tear, damage by storm, fire, lightning, earthquake or
other casualty alone excepted.  Tenant shall have the HVAC units serviced
quarterly by a qualified HVAC service contractor at Tenant’s expense.

ALTERATIONS

14.           Tenant shall not make any alterations, additions, or improvements
to the Premises without Landlord’s prior written consent.  Tenant shall promptly
remove any alterations, additions or improvements constructed in violation of
this Paragraph 14 upon Landlord’s written request.  All approved alterations,
additions, and improvements will be accomplished in a good and workmanlike
manner, in conformity with all applicable laws and regulations, and by a
contractor approved by Landlord, free of any liens or encumbrances.  Landlord
may require Tenant to remove any alterations, additions or improvements (whether
or not made with Landlord’s consent) at the termination of this Lease and to
restore the Premises to its prior condition, all at Tenant’s expense.  All
alterations, additions, and improvements which Landlord has not required Tenant
to remove shall become Landlord’s property and shall be surrendered to Landlord
upon the terminations of this Lease, except that Tenant may remove any of
Tenant’s machinery or equipment which can be removed without material damage to
the Premises.  Tenant shall repair, at Tenant’s expense, any damage to the
Premises caused by the removal of any such machinery or equipment.

REMOVAL OF FIXTURES

15.  Tenant may (if not in default hereunder) prior to the expiration of this
Lease, or any extension or renewal thereof, remove all fixtures and equipment
which it has placed in the Premises, provided Tenant repairs all damage to the
Premises caused by such removal.

DESTRUCTION OF OR DAMAGE TO PREMISES

16.             If the Premises are totally destroyed by storm, fire, lightning,
earthquake or other casualty, this lease shall terminate as of the date of such
destruction and rental shall be accounted for as between Landlord and Tenant as
of that date.  If the Premises are damaged but not wholly destroyed by any such
casualties, rental shall abate in such proportion as use of the Premises has
been destroyed and Landlord shall restore Premises to substantially the same
condition as before damage as speedily as is practicable, whereupon full rental
shall recommence.

3

--------------------------------------------------------------------------------

GOVERNMENTAL ORDERS

17.           Tenant agrees, at his own expense, to comply promptly with all
requirements of any legally constituted public authority made necessary by
reason of Tenant’s occupancy of the Premises.  Landlord agrees to comply
promptly with any such requirements if not made necessary by reason of Tenant’s
occupancy.  I is mutually agreed, however, between Landlord and Tenant, that if 
in order to comply with such requirements, the cost to Landlord or Tenant, as
the case may be, shall exceed a sum of one year’s rent, then Landlord or Tenant
who is obligated to comply with such requirements may terminate this Lease by
giving written notice of termination to the other party by certified mail, which
termination shall become effective sixty (60) days after receipt of such notice
and which notice shall eliminate the necessity of compliance with such
requirements by giving such notice unless the party giving notice all cost of
compliance in excess of one year’s rent, or secure payment of said sum in manner
satisfactory to the party giving notice.

CONDEMNATION

18.           If the whole of the Premises, or such portion thereof as will make
the Premises unusable for the purposes herein leased, are condemned by any
legally constituted authority for any public use or purpose, then in either of
said events the term hereby granted shall cease from the date when possession
thereof is taken by public authorities, and rental shall be accounted for as
between Landlord and Tenant as of said date.  Such termination, however, shall
be without prejudice to the rights of either Landlord or Tenant to recover
compensation and damage caused by condemnation from the condemnor.  It is
further understood and agreed that neither Tenant nor Landlord shall have any
rights in any award made to the other by any condemnation authority
notwithstanding the termination of the Lease as herein provided.  Broker may
become a party to the condemnation proceeding for the purpose of enforcing his
rights under this paragraph.

ASSIGNMENT AND SUBLETTING

19.           Tenant shall not, without prior written consent of Landlord, which
shall not be unreasonably withheld, assign this Lease or any interest hereunder,
or sublet the Premises or any part thereof, or permit the use of the Premises by
any party other than the Tenant.  Consent to any assignment or sublease shall
not impair this provision and all later assignments or subleases shall be made
likewise only on the prior written consent of the Landlord.  The Assignee of
Tenant, at option of Landlord, shall become directly liable to Landlord for all
obligations of Tenant hereunder, but no sublease or assignment by Tenant shall
relieve Tenant of any liability hereunder.

EVENTS OF DEFAULT

20.           The happening of one or more of the following events (hereinafter
any one o which may be referred to as an “Event of Default”) during the term of
this Lease, or any renewal or extension thereof, shall constitute a breach of
this Lease on the part of the Tenant:  (A) Tenant fails to pay the rental as
provided for herein; (B) Tenant abandons or vacates the Premises; (C) Tenant
fails to comply with or abide by and perform any other obligation imposed upon
Tenant under this Lease; (D) Tenant is adjudicated bankrupt; (E) a permanent
receiver is appointed for Tenant’s property and such receiver is not removed
within sixty (60) days after written notice from Landlord to Tenant to obtain
such removal; (F) Tenant, either voluntary or involuntarily, takes advantage of
any debt or relief proceedings under the present or future law, whereby the rent
or any part thereof is, or is proposed to be, reduced or payment thereof
deferred; (G) Tenant makes an assignment for benefit of creditors; or (H)
Tenant’s effects are levied upon or attached under process against Tenant, which
is not satisfied or dissolved within thirty (30) days after written notice from
Landlord to Tenant to obtain satisfaction thereof.

REMEDIES UPON DEFAULT

21.           Upon the occurrence of an Event of Default, Landlord, in addition
to any and all other rights or remedies it may have at law or in equity, shall
have the option of pursuing any one or more of the following remedies:

(A) Landlord may terminate this Lease by giving notice of termination, in which
event this Lease shall expire and terminate on the date specified in such notice
of termination, with the same force and effect as though the date so specified
were the date herein originally fixed as the termination date of the term of
this Lease, and all rights of Tenant under this Lease and in and to the Premises
shall expire and terminate, and Tenant shall remain liable for all obligation
under this Lease arising up to the date of such termination and Tenant shall
surrender the Premises to Landlord on the date specified in such notice;

4

--------------------------------------------------------------------------------

(B) Landlord may terminate this Lease as provided in paragraph 21(A) hereof and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including, without limitation, a sum which, at the date of such
termination, represents the then value of the excess, if any, of (i) the monthly
rental and additional rent for the period commencing with the day following the
date of such termination and ending with the date herein before set for the
expiration of the full term hereby granted , or (ii) the aggregate reasonable
rental value of the Premises (less reasonable brokerage commissions, attorneys’
fees and other costs related to the reletting of the Premises) for the same
period, all of which excess sum shall be deemed immediately due and payable;

(C) Landlord may, without terminating this Lease, declare immediately due and
payable all monthly rental and additional rent due and coming due under this
Lease for the entire remaining term hereof, together with all other amounts
previously due, at once; provided, however, that such payment shall not be
deemed a penalty or liquidated damages but shall merely constitute payment in
advance of rent for the remainder of said term; upon making such payment, Tenant
shall be entitled to receive from Landlord all the rents received by Landlord
from other assignees, tenants and subtenants on account of the Premises during
the term of this Lease, provided that the monies to which Tenant shall so become
entitled shall in no event exceed the entire amount actually paid by Tenant to
Landlord pursuant to this clause  less all costs, expenses and attorneys’ fees
of Landlord incurred in connection with the reletting of the Premises; or

(D) Landlord may, from time to time without terminating this Lease, and without
releasing Tenant in whole or in part form Tenant’s obligation to pay monthly
rental and additional rent and perform all of the covenants, conditions and
agreements to be performed by Tenant as provided in this Lease, make such
alterations and repairs as may be necessary in order to relate the Premises, and
after making such alterations and repairs, Landlord may, but shall not be
obligated to, relet the Premises or any part thereof for such term or terms
(which may be for a term extending beyond the term of this Lease) at such rental
or rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable or acceptable; upon each reletting, all rentals
received by Landlord from such reletting shall be applied first, to the payment
of any indebtedness other than rent due hereunder from Tenant to Landlord,
second, to the payment of any costs and expenses of such reletting, including
brokerage fees and attorneys’ fees, and of costs of such alterations and
repairs, third, to the payment of the monthly rental and additional rent due and
unpaid hereunder, and the residue, if any, shall be held by Landlord and applied
against payments of future monthly rental and additional rent as the same may
become due and payable hereunder, in no event shall Tenant be entitled to any
excess rental received by Landlord over and above charges that Tenant is
obligated to pay hereunder, including monthly rental and additional rent; if
such rentals received from such reletting during any month are less than those
to be paid during the month by Tenant hereunder, including monthly rental and
additional rent, Tenant shall pay any such deficiency to Landlord, which
deficiency shall be calculated and paid monthly; Tenant shall also pay Landlord
as soon as ascertained and upon demand all costs and expenses incurred by
Landlord in connection with such reletting and in making any alterations and
repairs which are not covered by the rentals received from such reletting;
notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach.

Tenant acknowledges that the Premises are to be used for commercial purposes,
and Tenant expressly waives the protections and rights set forth in Official
Code of Georgia Annotated Section 44-7-52.

EXTERIOR SIGNS

22.           Tenant shall place no signs upon the outside walls or roof of the
Premises except with the written consent of the Landlord.  Any and all signs
placed on the Premises by Tenant shall be maintained in compliance with
governmental rules and regulations governing such signs and Tenant shall be
responsible to Landlord for any damage caused by installation, use or
maintenance of said signs, and all damage incident to such removal.

LANDLORD’S ENTRY OF PREMISES

23.           Landlord may card the Premises “For Rent” or “For Sale” ninety
(90) days before the termination of this Lease. Landlord may enter the Premises
at reasonable hours to exhibit the Premises to prospective purchasers or
tenants, to inspect the Premises to see that Tenant is complying with all of its
obligations hereunder, and to make repairs required of Landlord under the terms
hereof or to make repairs to Landlord’s adjoining property, if any.

5

--------------------------------------------------------------------------------

EFFECT OF TERMINATION OF LEASE

24.           No termination of this Lease prior to the normal ending thereof,
by lapse of time or otherwise, shall affect Landlord’s right to collect rent for
the period prior to termination thereof.

SUBORDINATION

25.           At the option of Landlord, Tenant agrees that this Lease shall
remain subject and subordinate to all present and future mortgages, deeds to
secure debt or other security instruments (the “Security Deeds”) affecting the
Building or the Premises, and Tenant shall promptly execute and deliver to
Landlord such certificates in  writing as Landlord may request, showing the
subordination of the Lease to such Security Deeds, and in default of Tenant so
doing, Landlord shall be and is hereby authorized and empowered to execute such
certificate in the name of and as the act and deed of Tenant, this authority
being hereby declared to be coupled with in interest and to be irrevocable. 
Tenant shall upon request from Landlord at any time and from time to time
execute, acknowledge and deliver to Landlord a written statement certifying as
follows:  (A) that this Lease is unmodified and in full force and effect (or if
there has been modification thereof, that the same is in full force and effect
as modified and stating the nature thereof); (B) that to the best of its
knowledge there are no uncured defaults on the part of  the Landlord (or if any
default exists, the specific nature and extent thereof); (C) the date to which
any rent and other charges have been paid in advance, if any; and (D) such other
matters as Landlord may reasonably request.  Tenant irrevocably appoints
Landlord as its attorney-in-fact, coupled with an interest, to execute and
deliver, for and in the name of Tenant, any document or instrument provided for
in this paragraph.

QUIET ENJOYMENT

26.           So long as Tenant observes and performs the covenants and
agreements contained herein, it shall at all times during the Lease term
peacefully and quietly have and enjoy possession of the Premises, but always
subject to the terms hereof.

NO ESTATE IN LAND

27.           This Lease shall create the relationship of Landlord and Tenant
between the parties hereto.  No estate shall pass out of Landlord.  Tenant has
only a usufruct not subject to levy and sale, and not assignable by Tenant
except by Landlord’s consent.

HOLDING OVER

28.           If Tenant remains in possession of the Premises after expiration
of the term hereof, with the Landlord’s acquiescence and without any express
agreement of the parties, Tenant shall be a tenant at will at the rental rate
which is in effect at the end of this Lease and there shall be no renewal of
this Lease by operation of law.  If Tenant remains in possession of the Premises
after expiration of the term hereof without Landlord’s acquiescence, then Tenant
shall be a tenant at sufferance and commencing on the date following the date of
such expiration, the monthly rental payable under Paragraph 3 hereof shall for
each month, or fraction thereof during which Tenant so remains in possession of
the Premises, be twice the monthly rental otherwise payable under Paragraph 3
above.

ATTORNEY’S FEES

29.           In the event that any action or proceeding is brought to enforce
any term, covenant or condition of this Lease on the part of Landlord or Tenant,
the prevailing part in such litigation shall be entitled to recover attorney’s
fees in such action or proceeding from the non-prevailing party, which are
actually incurred by the prevailing party.  Furthermore, Landlord and Tenant
agree to pay the attorney’s fees and expenses of (A) the other party to this
Lease (either Landlord or Tenant) if it is made a party to litigation because of
its being a party to this Lease and when it has not engaged in any wrongful
conduct itself, and (B) of Broker if Broker is made a party to litigation
because of its being a party to this Lease and when Broker has not engaged in
any wrongful conduct itself.

6

--------------------------------------------------------------------------------

RIGHTS CUMULATIVE

30.           All rights, powers and privileges conferred hereunder upon parties
hereto shall be cumulative and not restrictive of those given by law.

WAIVER OF RIGHTS

31.           No failure of Landlord to exercise any power given Landlord
hereunder or to insist upon strict compliance by Tenant of its obligations
hereunder and no custom or practice of the parties at variance with the terms
hereof shall constitute a waiver of Landlord’s right to demand exact compliance
with the terms hereof.

AGENCY DISCLOSURE

32.           Landlord and Tenant hereby acknowledge that Wilson, Hull & Neal
has acted an agent for Landlord in this transaction and will be paid a real
estate commission by Landlord.  Landlord and Tenant hereby acknowledge that
Carter and Associates has acted as an agent for Tenant in this transaction and
will be paid a real estate commission by Landlord.

BROKER’S COMMISSION

33.           Broker has rendered a valuable service by assisting in the
creation of the Landlord-Tenant relationship hereunder.  The commission to be
paid in conjunction with the creation of the relationship by this Lease has been
negotiated between Landlord and Broker and Landlord hereby agrees to pay Broker,
as compensation for Broker’s services in procuring this Lease and creating the
aforesaid Landlord-Tenant relationship () pursuant to a separate commission
agreement, or (x) as follows:.

Carter and Associates shall receive the first full month’s rental payment as a
procurement fee and five (5%) of rentals paid thereafter as collected including
expansions, extensions and renewals.  Wilson, Hull & Neal shall receive one half
(1/2) the first full month’s rental payment as a procurement fee and two and one
half (2.5%) of rentals paid thereafter as collected including expansions,
extensions and renewals.

Broker’s commission shall not apply to any “additional rental” as that term is
used in this Lease.  Any separate commission agreement is hereby incorporated as
part of this Lease by reference and any third party assuming the rights and
obligations of Landlord under this Lease shall be obligated to perform all the
Landlord’s obligations to Broker under said separate commission agreement.  If
the Tenant becomes a tenant at will or at sufferance pursuant to Paragraph 28
above, or if the term of this Lease is extended or if this Lease is renewed or
if a new lease is entered into between Landlord and Tenant covering either the
Premises, or any part thereof, or covering any other premises as an expansion
of, addition to, or substitution for the Premises, regardless of whether such
premises are located adjacent to or in the vicinity of the Premises, Landlord,
in consideration of Broker’s having assisted in the creation of the
Landlord-Tenant relationship, agrees to pay Broker additional commissions as set
forth below, it being the intention of the parties that the Broker shall
continue to be compensated so long as the parties hereto, their successors
and/or assigns continue the relationship of Landlord and Tenant which initially
resulted from the efforts of Broker, whether relative to the Premises or any
expansion thereof, or relative to any other premises leased by Landlord to
Tenant from time to time, whether the rental therefor is paid under this Lease
or otherwise.  Broker agrees that, in the event Landlord sells the Premises, and
upon Landlord’s furnishing Broker with an agreement signed by Purchaser assuming
Landlord’s obligations to Broker under this Lease, Landlord shall remain
obligated to pay Broker the commissions described in Paragraph 33 even after the
expiration of the original term of this Lease if the Purchaser (A) extends the
term of this Lease; (B) renews this Lease; or (C) enters into a new lease with
Tenant covering either the Premises or any part thereof, or covering any other
Premises as an expansion of, addition to, or substitution for the Premises,
regardless of whether such premises are located adjacent to or in the vicinity
of the premises.  Voluntary cancellation of this Lease shall not nullify
Broker’s right to collect the commission due for the remaining term of this
Lease and the provisions contained herein above relative to additional
commissions shall survive and cancellation or termination of this Lease.  In the
even that the Premises are condemned, or sold under threat of and in lieu of
condemnation, Landlord shall, on the date of receipt by Landlord of the
condemnation award or sale proceeds, pay to Broker the commission, reduced to
its present cash value at the existing legal rate of interest, which would
otherwise be due to the end of the term contracted for under Paragraph 2 above.

7

--------------------------------------------------------------------------------

LIMITATION OF BROKER’S SERVICES AND DISCLAIMER

34.           Broker is a party to this Lease for the purpose of enforcing its
rights under Paragraph 33 above.  Tenant must look solely to Landlord as regards
to all covenants, agreements and warranties herein contained, and Broker shall
never be liable to Tenant in regard to any matter which may arise by virtue of
this Lease, except as such may relate to Broker’s function as Landlord’s agent
for the receipt of rental and other charges as stated herein.  It is understood
and agreed that the commissions payable to Broker under Paragraph 33 about are
compensation solely for Broker’s services in assisting in the creation of the
Landlord-Tenant relationship hereunder; accordingly, Broker is not obligated
hereunder on account of payment of such commissions to furnish any management
services for the Premises.  Landlord and Tenant acknowledge that the Greater
Atlanta Commercial Board of REALTORS, Inc. has furnished this Commercial Lease
Agreement form to its members as a service and that it makes no representation
or warranty as to the enforceability of this Commercial Lease Agreement form.

PURCHASE OF PROPERTY BY TENANT

35.           In the event that Tenant acquires title to the Premises or any
part thereof, or any premises as an expansion of, addition to or substitution
for the Premises at any time during the term of this Lease, any renewals
thereof, or within six (6) months after the expiration of the term hereof or the
extended term hereof, Landlord shall pay Broker a commission on the sale of the
Premises in lieu of any further commissions which otherwise would have been due
under this Lease.  Such commission, as negotiated between the parties, shall be
five percent (5%) of the gross sales price, payable in full at closing.

ENVIRONMENTAL LAWS

36.           Landlord represents to the best of its knowledge and belief, (A)
the Premises are in compliance with all applicable environmental laws, and (B)
there are not excessive levels (as defined by the Environmental Protection
Agency) of radon, toxic waste or hazardous substances on the Premises.  Tenant
represents and warrants that Tenant shall comply with all applicable
environmental laws and that Tenant shall not permit any of his employees,
brokers, contractors or subcontractors, or any person present on the Premises to
generate, manufacture, store, dispose or release on, about, or under the
Premises any toxic waste or hazardous substances which would result in the
Premises not complying with any applicable environmental laws.

TIME OF ESSENCE

37.           Time is of the essence of this Lease.

DEFINITIONS

38.           “Landlord” as used in this Lease shall include the undersigned,
its heirs, representatives, assigns and successors in title to the Premises. 
“Tenant” shall include the undersigned and it heirs, representatives, assigns
and successors, and if this Lease shall be validly assigned or sublet, shall
include also Tenant’s assignees or subtenants as to the Premises covered by such
assignment or sublease. “Broker” shall include the undersigned, its successors,
assigns, heirs and representatives.  “Landlord”, “Tenant” and “Broker” include
male and female, singular and plural, corporation, partnership or individual, as
may fit the particular parties.

NOTICES

39.           All notices required or permitted under this Lease shall be in
writing and shall be personally delivered or sent by U.S. Certified Mail, return
receipt requested, postage prepaid.  Broker shall be copied with all required or
permitted notices.  Notices to Tenant shall be delivered or sent to the address
shown below, except that upon Tenant’s taking possession of the Premises, then
the Premises shall be Tenant’s address for notice purposes.  Notices to Landlord
and Broker shall be deliverer sent to the address hereinafter stated, to wit:

                Landlord:              William J. Wesley
                                                William J. Wesley Properties
                                                4938 South Atlanta Road, Suite
100
                                                Smyrna, GA  30080

8

--------------------------------------------------------------------------------

                Tenant:                  Wink Davis Equipment
Company                     With a copy to:
                                                4938 South Atlanta
Road                                    Wink Davis Equipment Company
                                                Suite
800                                                                625 Griffith
Road, Suite 100
                                                Smyrna, GA 
30080                                              Charlotte, NC  28217

                Broker:                 Richard A. Spiller
                                                Wilson, Hull & Null, Real Estate
                                                1600 Northside Drive, NW
                                                Atlanta, GA  30318

                Co-Broker            Charles Holloway
                                                Carter and Associates
                                                1275 Peachtree Street, NE
                                                Atlanta, GA  30367

All notices shall be effective upon delivery.  Any party may change his notice
address upon written notice to the other parties.

ENTIRE AGREEMENT

40.           This Lease contains the entire agreement of the parties hereto,
and no representatives, inducements, promises or agreements, oral or otherwise,
between the parties, not embodied herein, shall be of any force or effect.  No
subsequent alteration, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by Landlord
and Tenant.

SPECIAL STIPULATIONS

41.           Any special stipulations are set forth in the attached Exhibit B. 
Insofar as said Special Stipulations conflict with any of the foregoing
provisions, said Special Stipulations shall control:

Tenant acknowledges that Tenant has read and understands the terms of this Lease
and has received a copy of it.

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals,
in triplicate

Signed, sealed and delivered
as                                                        LANDLORD:    WILLIAM
J. WESLEY PROPERTIES
to Landlord, in the presence of:

/s/ Richard A. Spiller                                  
                      /s/ William J. Wesley
Witness

/s/ Kellie S. McCollum
Notary Public

Signed, sealed and delivered
as                                                        TENANT:    WINK DAVIS
EQUIPMENT COMPANY
to Tenant, in the presence of:

/s/ M. Hinson
                                                                 /s/ P. Donald
Mullen
Witness                                                                                                
President



/s/ Loretta F. Snyder
Notary Public

9

--------------------------------------------------------------------------------

Signed, sealed and delivered as
                                                       BROKER:      WILSON, HULL
&NEAL, REAL ESTATE
to Broker, in the presence of:

/s/ Kellie S. McCollum                                                       /s/
Richard A. Spiller
Notary Public

Signed, sealed and delivered
as                                                        CO-BROKER: CARTER AND
ASSOCIATES
to Broker, in the presence of

/s/ Amy                                                                         
/s/  Charles B. Holloway, Jr.
Witness                                                                                                
Vice President



/s/ Patricia J. Croom
Notary Public

                Notary Public, Cobb County, Georgia
                My Commission Expires April 20, 2001



 

Lease Agreement
Copyright© May 1994



10

--------------------------------------------------------------------------------

 

SPECIAL STIPULATIONS
EXHIBIT B

1.  Rent Schedule:

                5/1/01-5/31/01                       $0.00/month
                6/1/01-5/31/02                       $5,147.39/month
                6/1/02-5/31/03                       $5,248.10/month
                6/1/03-5/31/04                       $5,348.81/month
                6/1/04-5/31/05                       $5,449.52/month
                6/1/05-5/31/06                       $5,550.23/month

2.  Office Modifications

Landlord shall make the office modifications as shown of Exhibit B—Layout and
Quote, which includes creating a conference room, private office, break room,
equipment room, and an 11’x11’ warehouse office.  Suite 800 shall be repainted
and carpeted and Suite 900 shall have the paint on existing walls touched up and
new walls painted to match.  In addition, Landlord will widen and ramp one of
the truck docks to a 10’x10’ door, and install new door to fit the expanded
opening.  All work shall be at Landlord’s expense.

3.  Common Area Maintenance (CAM):

Tenant shall be responsible for paying his pro rate share of the common area
maintenance.  Said maintenance includes care for the grounds, outside lighting
and water and sewer service.  The CAM is currently $.16/sf or $161.13 per month.

4.  Option to Renew:

Provided Tenant is not in default of this Lease, Tenant shall have the option to
renew this Lease for an additional three year term provided Tenant gives
Landlord not less than 120 days prior to written notice of their intent to
exercise this option.  The Renewal Rent shall be as follows:

Year 1- $5,650.00/month
Year 2- $5,750.00/month
Year 3- $5,850.00/month

5.  Warranty:

Landlord shall warrant to Tenant for the first 8 months of this Lease that all
mechanical, plumbing, electrical and HVAC equipment shall be in good, normal
operating order.  Should any defects be noted during this 8 month period,
Landlord  shall repair such items at the Landlord’s sole expense.

6.

This Lease is subject to Landlord obtaining a Termination Agreement for the
existing Lease with the current Tenant, Wholesale Office Furniture Distributors,
Inc., now occupying the premises.

7.

Amending Item one (1.) of the Lease Agreement, Landlord shall provide to Tenant,
as part of the Premises, ingress, egress and automobile parking.

8.

Amending items three (3.) and four (4.) of the Lease Agreement, Landlord
specifically appoints Broker as Landlord’s agent for the receipt of rents and
other charges stated herein.

9.

Amending item twenty-two (22.) of the Lease Agreement, Landlord will allow
Tenant to install a sign on the Premises similar to the now existing signs of
other units in the building.

10.

Should the Premises not be ready for occupancy through no fault of Tenant, the
beginning date hereof shall be adjusted forward, but Tenant shall receive a full
month of free rental at the beginning of this Lease term.

11